PRESIDING JUSTICE LUND, specially concurring: An employee’s union involvement must never be a factor in employee discipline considerations. When employee discipline appears to have been affected by union involvement, the discipline or termination should be suspect. In the present case, however, the findings of the hearing officer and the determination of the Board are not justified by the evidence. In my opinion, the danger of a lack of objectivity is present. It is not the function of the Board to provide wholesale job security. I disagree with Justice Green’s statement that the evidence is not “quite as one-sided” as the majority opinion suggests. Russell’s request for union representation was an insignificant part of the overall problem. The evidence establishes the District administrative personnel were making substantial efforts to provide alternative employment for an employee unable or unwilling to perform her assigned duties in an acceptable fashion. Russell’s abusive responses to this assistance were clearly the factor triggering the termination. Our reversal is called for by the record.